ORMOND, J
It would certainly be irregular' to render-judgment final for that portion of the plaintiff’s demand, which the defendant, by his- plea, had’ omitted to answer. In such a casethe fiaral judgment must be suspended until the whole demand of the plaintiff is ascertained, for which judgment should be rendered* and one judgment be rendered for the entire amount.
*362This case does not come within this rule. The confession of judgment by the plaintiff in error, for part of the plaintiff’s demand, must be considered as a consent to sever the amount so ’admitted to be due from the residue of the plaintiff’s demand, and was doubtless made to enable him to contest the right of the plaintiff to the residue, as the record shows, that on his motion the ■cause, as to the residue, was continued. If this effect is not given to it, the confession of judgment by the defendant, did not avail the plaintiff any thing.
In addition,it may be remarked, that the judgment so confessed, Is not brought up by the writ of error, and in the final judgment, ■unconnected with it, there is certainly no error.
Let the judgment be affirmed.